1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2011/0169065 A1) (“Cheng”), in view of Balakrishnan et al. (US 2017/0213884 A1) (“Balakrishnan”), in view of Ho et al. (US 2007/0057302 A1) (“Ho”).
Regarding claims 1 and 14, Cheng teaches at least in figures 4-5:
a semiconductor-on-insulator (SOI) substrate comprising (detailed below)
a semiconductor substrate (3/4), 
a buried oxide layer (8) on the substrate (3/4), and 
a silicon device layer (11/12/50/51) on the buried oxide layer (8); 
at least one trench (where 95 is located) penetrating through the buried oxide layer, into the substrate (3/4), 
at least one trench capacitor (95) located in said at least one trench (where 5 is located), 

a conductive layer (top of 31) in the trench atop the inner electrode (bottom of 31) and the node dielectric layer (33), 
wherein a top surface of the conductive layer (top surface the top of 31) is not lower than a top surface of the silicon device layer (top of 11/12/50/51); 
at least one transistor on said substrate (10), 
wherein said at least one transistor (10) comprises a source region (50) and a drain region (the other 50), 
a channel region (11) between said source region and said drain region (50s), and a gate over said channel region (42/43); and 

Cheng does not teach:
a film stack comprising alternating layers comprising alternating silicon germanium (SiGe) epitaxial layers and silicon (Si) epitaxial layers on the semiconductor substrate, 
the at least one trench (95) penetrating through the silicon device layer and the film stack
wherein the at least one trench comprises with corrugated sidewall surface located under the buried oxide layer, 
a silicide layer disposed in the trench and on a sidewall of the silicon device layer, 
wherein the silicide layer is located between the source region and the conductive layer, and 
wherein said source region is electrically connected to said inner electrode of said at least one trench capacitor through the silicide layer and the conductive layer.

Balakrishnan teaches at least in figure 7:
a film stack comprising (detailed below) 
alternating layers comprising alternating silicon germanium (SiGe) epitaxial layers and silicon (Si) epitaxial layers (10a-b are alternating layers of SiGe and Si) on the semiconductor substrate (5), 
the at least one trench (where 61 is located) penetrating through the silicon device layer (layer 15 in figure 4) and the film stack (figure 7 shows this)
wherein the at least one trench (where 61 is located) comprises with corrugated sidewall surface (this can be seen in the fingers of the capacitor shown in figure 7).
It would have been obvious to one of ordinary skill in the art and replace the capacitor and substrate of Cheng with the substrate and film stack of Balakrishnan. Balakrishnan teaches that by using the its capacitor one can create a capacitor with an increased surface area. ¶ 0047. This leads to allowing one to create capacitors with increased capacitance density. ¶ 0056. In order to create such a capacitor, a  capacitor with fingers, one needs to the alternating layers in order to create the fingers of the capacitor. Figure 5. Further, Balakrishnan teaches that their method of making a capacitor is compatible with the SOI substrate of Cheng. ¶ 0025. Thus, it would have been obvious to replace the capacitor, and substrate of Cheng with the capacitor, alternating layers, and substrate of Balakrishnan.

The combination of Cheng and Balakrishnan teach:
wherein the at least one trench (Cheng 95; Balakrishnan where 61 is located) comprises with corrugated sidewall surface (Balakrishnan figure 5) located under the buried oxide layer (Cheng 8). 

Cheng and Balakrishnan do not teach:
a silicide layer disposed in the trench and on a sidewall of the silicon device layer, 
wherein the silicide layer is located between the source region and the conductive layer, and 
wherein said source region is electrically connected to said inner electrode of said at least one trench capacitor through the silicide layer and the conductive layer.

Ho teaches at least in figure 8:
a silicide layer (26; ¶ 0043 where 26 can be a metal silicide) disposed in the trench (24 is in the trench that forms the trench capacitor) and on a sidewall of the silicon device layer (20A), 
wherein the silicide layer (26) is located between the source region (20A) and the conductive layer (top of 32B), and 
wherein said source region (20A) is electrically connected to said inner electrode (bottom of 32B) of said at least one trench capacitor (trench capacitor shown in figure 8) through the silicide layer (26) and the conductive layer (top of 32B).
It would have been obvious to one of ordinary skill in the art to add the silicide layer of Ho to the device of Cheng because Ho teaches that by adding the silicide layer one can increase the read/write speed of trench capacitor when the device is used as a DRAM. ¶¶ 0004-07. This is because it reduces the resistance between the source region of the tranistor and the capacitor. Id; ¶ 0025.
Regarding claims 5 and 18, Balakrishnan teaches at least in figure 7:

Regarding claims 6 and 19, Balakrishnan teaches at least in figure 7:
wherein said inner electrode layer (621) comprises fin-like electrodes laterally extending into said recesses (the fingers of 61 which extend into the recess of 10a), respectively.
Regarding claims 7 and 20, Balakrishnan teaches at least in figure 7:
wherein said at least one trench has a depth ranging between 200 and 1000 nm (as stated in claims 4 and 17, each layer 10a-b may be 15-25 nm thick; Figure 7 shows 9 layers; Therefore, the trench 61 may be 135-225nm thick. Further, ¶ 0022 states that the total thickness of 10 may be 1000nm-5µm; Thus, the reference teaches that the depth of the trench may be 135nm-5µm .).
Regarding claim 11, Balakrishnan teaches at least in figure 7:
wherein said substrate comprises a semiconductor-on-insulator (SOI) structure (¶ 0025, where 5 of 5/10 may be an SOI substrate).
Regarding claim 13, Balakrishnan teaches at least in figure 7:
wherein said drain region of said transistor is connected to a bitline.
Alternatively, Regarding claim 13, Balakrishnan and Cheng do not teach:
wherein said drain region of said transistor is connected to a bitline.

Ho teaches at least in figure 8:
wherein said drain region (20A) of said transistor is connected to a bitline (36, where 36 is 20A by means of 32A).
. 


Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive. 
Examiner has reversed the primary and secondary references, and has relied upon new grounds of rejection. These new grounds of rejection were required based upon Applicant’s amendments to the claims. 
Under the new analysis Examiner is replacing the capacitor of Cheng with the capacitor of  Balakrishnan. By swapping capacitors one gets a device with a greater capacitance density. In order to make this swap one needs to replace the substrate of Cheng with the alternating layers and substrate of Balakrishnan.  This is because the method Balakrishnan describes in creating their capacitor relies upon the relative etch rates of the two materials making up the alternating layers. Thus, it would have been obvious to one of ordinary skill in the art that when they wanted to replace the capacitor of Cheng with the capacitor of Balakrishnan that they would also need to replace the substrate of Cheng with the alternating layers and substrate of Balakrishnan.
Further, this does not render the device inoperable, as the insulating layer of Cheng is used to prevent interference from what is below said insulating layer. This is the function of SOI substrates to isolate the active devices from the substrate. Thus, the combination will still result in the functioning transistor of Cheng, however, this time they will have better capacitors.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822